Hooker, J.
The impression seems to exist in the rminds of some of the profession that one who professes to *134keep a drug store, giving a bond as a druggist, may, to all intents and purposes, keep a saloon, or habitually sell liquor as a beverage, without being liable, under the local option act or general liquor law for keeping a place where intoxicating liquor is sold as a beverage unlawfully. This-is a misapprehension, as we have repeatedly shown by decided cases. Anderson v. Van Buren Circuit Judge, 130 Mich. 697 (90 N. W. 692); People v. Remus, 135 Mich. 629 (98 N. W. 397); People v. Robinson, 135 Mich. 511 (98 N. W. 12); People v. Shuler, 136 Mich. 161 (98 N. W. 986).
We know of no case that holds that, where one is charged with the statutory offense of keeping a place where intoxicating liquors are sold as a beverage, the prosecutor is obliged to furnish a bill of particulars of the testimony upon which he will rely to prove the charge. See People v. Remus, supra; People v. McKinney, 10 Mich. 54, 92.
We think it unnecessary to allude to other questions, all of which are covered by our decisions.
The judgment is affirmed.
The other Justices concurred.